DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2018/0180808 and further in view of Israel et al US 2018/0045891.

Pertaining to claim 1, Zhang teaches a semiconductor package, comprising: 
a first redistribution layer structure 115;
a photonic integrated circuit 110, disposed over and electrically connected to the first redistribution layer structure 115;
an electronic integrated circuit 104, disposed over and electrically connected to the first redistribution layer structure 115;
a waveguide 112; 
and a memory, electrically connected to the electronic integrated circuit [0049].
[0010].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Israel into the device of Zhang by including a photonic integrated circuit that comprised both an optical coupler and optical transceiver.  The ordinary artisan would have been motivated to modify Zhang in the manner set forth above for at least the purpose of providing a photonic integrated circuit that is easier to produce while maintaining desired performance see Israel [0007-0008].


Pertaining to claim 8, Zhang/Israel teaches the semiconductor package as claimed in claim 1, wherein the waveguide includes an optical fiber. Israel teaches an optical fiber as noted above in the rejection of claim 1


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Israel as applied to claim 1 above, and further in view of Yu et al US 2019/0162901.

Pertaining to claim 5, Zhang/Israel teaches the semiconductor package as claimed in claim 1, but do not teach wherein the package further comprises an encapsulant encapsulating the photonic integrated circuit and the electronic integrated circuit.  Yu teaches a photonic integrated circuit package that is encapsulated. [0035]  It would have been obvious to one of ordinary skill in the art at the time the .  


Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a first unit, comprising a first photonic integrated circuit, a first electronic integrated circuit and a first memory electrically connected to each other, the first photonic integrated circuit comprising a first optical transceiver, a second unit, comprising a second photonic integrated circuit, a second electronic integrated circuit and a second memory electrically connected to each other, the second photonic integrated circuit comprising a second optical transceiver and a waveguide, disposed between and optically coupled to the first optical transceiver and the second optical transceiver, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        6/30/21